 

TROJAN LAW OFFICES

BEVERLY HILLS

10

ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Oo © SN HR A FSF WH LY

Case 2:18-cv-00659-JLR Document 153-1 Filed 12/07/19 Page 1 of 2

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

CALIFORNIA EXPANDED METAL
PRODUCTS COMPANY, a California.
corporation; and CLARK WESTERN
DIETRICH BUILDING SYSTEMS LLC,
dba CLARKDIETRICH BUILDING
SYSTEMS, an Ohio limited liability
company,

Plaintiffs,
v.

JAMES A. KLEIN, an individual;
BLAZEFRAME INDUSTRIES, LTD., a
Washington company; and SAFTI-SEAL,
INC., a Washington company,

Defendants.

 

 

 

CASE No. 2:18-cev—-00659-JLR

CASE NO. 2:18-cv—00659-JLR.

fPROEBOSED]

ORDER GRANTING STIPULATED MOTION
RE PATENT AND BREACH OF CONTRACT
CLAIMS

   

The Honorable James L. Robart
Courtroom 14106

 

 
 

TROJAN LAW OFFICES

BEVERLY HILLS

\o oo ~l a ea a w ob _

f wy Nn bo bo po — —_ —_ —_ me ee e hm — —

 

Case 2:18-cyv-00659-JLR Document 153-1 Filed 12/07/19 Page 2 of 2

ORDER ON STIPULATED MOTION
RE PATENT AND BREACH OF CONTRACT CLAIMS
On December 6, 2019, Plaintiffs California Expanded Metal Products Company and

ClarkWestern Dietrich Building Systems, LLC (“Plaintiffs”), by and through their counsel of

‘record and pursuant to Local Civil Rule 10(g), submitted a stipulated Motion regarding the patent

and breach of contract claims.

Having considered the Motion, the Court GRANTS the Motion. Plaintiffs will pursue the
following claims at trial:

1. Direct infringement of claims | and 6 of the 314 Patent and claim 12 of the ‘718 Patent
as to the Safti-Frame accused products;

2. Contributory infringement and induced infringement with respect to claim 1 of the ‘365
Patent, claim 1 of the ‘526 Patent, and claim | of the ‘718 Patent as to the Safti-Strip and Safti-
Frame accused products, as well as claims 1 and 6 of the ‘314 Patent and claim 12 of the ‘718
Patent as to the Safti-Strip accused products;

3. Plaintiffs’ breach of contract claim is limited to Defendants Klein and Blazeframe’s

infringement of the Asserted Patents in violation of the 5968 Settlement Agreement;

The Hongrable James arene
United States District Judge L oe

IT IS SO ORDERED

    

Dated: © Decemboee 20\%

 

CASE No, 2:18-cv—-00659--JLR. ~}-

 

 
